Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10754020 and claims 1-13 and 19-20 of Vacanti US 20180259641. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are essentially the same, barring minor grammatical differences, with the exception that the claims of US 10754020 further comprise FMCW transmit beam mechanics detailing the generation, using receive signals, the plurality of receive beams within the receive electronics to scan each receive beam so that the scanning of each beam is coordinated with the scanning of the transmit beam. Therefore, the instant claims are a broader version of the already patented claims and include subject matter that is essentially wholly contained within said already patented claims.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 are rejected under 35 USC 103a as being unpatentable over Vacanti US 2018/0259641 in view of Bender et al. US 5557285. 

Claim 1, Vacanti teaches a radio frequency (RF) apparatus (figs.2, 4-8), the apparatus comprising: an RF device configured to transmit and receive RF signals (see fig.4 and claim 1 of Vacanti), the RF device comprising: a transmit array comprising a plurality of transmit antenna elements (see claim 1 of vacanti), wherein the transmit array is configured to output an RF transmit beam that illuminates an area with a greater extent in a first illumination direction than in a second illumination direction (0005-0007, see claim 1 of vacanti), wherein the second illumination direction is substantially perpendicular to the first illumination direction (0111, also see claim 1 of vacanti); transmit electronics operable to electronically scan the RF transmit beam in the second illumination direction (0112, also see claim 1 of vacanti); a receive array comprising a plurality of RF receive antenna elements (see 0113, also see claim 1 of vacanti); and receive electronics operable to receive a plurality of RF receive signals (0113, also see claim 1 of vacanti); and a mount (0004, 0022, 0032, 0037), wherein the mount is configured to: support the RF device; receive a position signal; aim the RF device in response to the position signal (0004, 0022, 0032, 0037). 

For instance, please c.f. Bender fig.1 and col.4 lines 44-67, which shows mechanically aiming a device in a second direction (the device 11 can be moved in both azimuth and elevation directions by the gimbal mount 13/17). 
It would be obvious to modify Vacanti by having a gimbal mount as shown in fig.1 of Bender in order to aim and move the antenna to its desired position. Please N.B., applicant has not claimed that the gimbal only aims the device in the second direction or the requisite degree of “aim..in the second illumination direction.” For instance, aim in a second direction does not necessarily indicate the device is mechanically moved so as to be orthogonal to a first illumination direction, especially as the respective directions are “substantially perpendicular” (see line 7 of claim 1), the requisite degree of “substantial” is not recited either so that as long as the gimbal moves the device substantially toward a direction that is substantially perpendicular to a first direction, the currently recited claim appears to be met. 
     claim 2, cited prior art teaches the apparatus of claim 1, wherein the gimbaled mount is configured to mechanically rotate the RF device in the second illumination direction (the Office notes that gimbaled mounts are a routine type of mount that can help mount the device on an object like an aircraft. It would be obvious to modify the Vacanti device      claim 3, cited prior art teaches the apparatus of claim 1, wherein the gimbaled mount comprises a mounting portion, the apparatus further comprising a coiled cable, the coiled cable comprising a plurality of conductors, wherein the coiled cable is configured to electrically connect the RF device to the mounting portion (coiled cables including conductors are a common component of a gimbaled, and would be obvious to incorporate into any mount; the Office notes that gimbaled mounts are a routine type of mount that can help mount the device on an object like an aircraft. It would be obvious to modify the Vacanti device to use a gimbaled mount to rotate the device in the recited direction as its dedicated mount in order to fit the device on an aircraft, e.g. see fig.1A of Vacanti).     claim 4, cited prior art teaches the apparatus of claim 3, wherein the coiled cable further carries the position signal that causes the gimbaled mount to aim the RF device by rotating in the second illumination direction (coiled cables including conductors are a common component of a gimbaled, and would be obvious to incorporate into any mount and the rotation factor is obvious given the mounting on aircraft application of vacanti see 0032; the Office notes that gimbaled mounts are a routine type of mount that can help mount the device on an object like an aircraft. It would be obvious to modify the Vacanti device to use a gimbaled mount to rotate the device in the recited direction as its dedicated mount in order to fit the device on an aircraft, e.g. see fig.1A of Vacanti).     claim 5, cited prior art teaches the apparatus of claim 1, wherein the RF device is configured to electronically scan the RF transmit beam in the second illumination direction when the gimbaled mount is mechanically stationary at a predetermined position of a plurality of predetermined positions (0036-0040 Vacanti).     claim 9, cited prior art teaches the apparatus of claim 1 wherein: the second illumination direction is an azimuth in a horizontal direction, the area illuminated by the RF transmit beam is a first area at a first azimuth relative to the transmit array, a second area illuminated by the RF transmit beam is at a second azimuth relative to the transmit array (see claim 2 of Vacanti).     claim 10, cited prior art teaches the apparatus of claim 1, wherein the receive electronics is further operable to: generate, based on the plurality of RF receive signals, a plurality of receive beams within the receive electronics and electronically scan each receive beam of the plurality of receive beams such that the scanning of each receive beam is coordinated with the scanning of the RF transmit beam (see claims 15 and 17 of Vacanti; also N.B., “coordinated” is vague and doesn’t specify any particular structure or function and still further “area illuminated by … beam” is vague as the beam illuminates an open-ended area, and any area in/within/adjacent to this open-ended region can be “an area”).     claim 11, cited prior art teaches the apparatus of claim 1, wherein the RF transmit      claim 12, cited prior art teaches the apparatus of claim 1, wherein the aspect ratio between the first illumination direction and the second illumination direction is at least ten-to-one (claim 13 of vacanti).     claim 13, cited prior art teaches the apparatus of claim 1 wherein a horizontal beamwidth of the RF transmit beam is less than eight degrees in azimuth and a vertical beamwidth of the RF transmit beam is at least 60 degrees in elevation (claim 14 Vacanti).

Claim Rejections - 35 USC § 102

Claims 14-15 are rejected under 35 USC 102(a)(2) as being anticipated by Vacanti, of record.

claim 14, Vacanti teaches (claim 19 of Vacanti is essentially identical to claim 14 as recited except with grammatical differences and slight rewording of the second illumination direction limitation, see below): a method comprising: controlling, by processing circuitry, a transmit array comprising a plurality of transmit antenna elements to output a frequency modulated continuous wave (FMCW) transmit beam, wherein the plurality of transmit antenna elements are arranged such that a number of transmit antenna elements in a first transmit array dimension is greater than a number of transmit antenna elements in a second transmit array dimension substantially perpendicular to the      claim 15, Vacanti teaches (claim 20 of Vacanti is word for word identical to claim 15 of the instant application) The method of claim 14, wherein: the receive array is electrically divided into quadrants, each quadrant comprising a plurality of receive antenna elements arranged in a plurality of rows, each row of the plurality of rows comprising a plurality of receive antenna elements; the method comprises: controlling, by processing circuitry, the receive electronics to digitally sample a first respective row of the plurality of rows of the plurality of receive elements separately from the remaining respective rows of the plurality of rows; controlling, by processing circuitry, the receive electronics to store a first data set comprising digital samples of the first respective row at a first time; controlling, by processing circuitry, the receive electronics to combine the first data set with at least a second data set to form a monopulse receive beam, wherein the second data set comprises digital samples of a second respective row at the first time; control the receive electronics to determine one or more characteristics of a sub-area within the monopulse receive beam.

Claim Objections

Claim 6-8 are objected to for depending upon a rejected base claim but would otherwise be allowable. 
Response to Remarks

Applicant’s remarks filed 3/23/22 are moot in view of the new grounds of rejection necessitated by amendment. In particular, the concept of a gimbal to 
Please N.B., applicant has not claimed that the gimbal only aims the device in the second direction or the requisite degree of “aim..in the second illumination direction.” For instance, aim in a second direction does not necessarily indicate the device is mechanically moved so as to be orthogonal to a first illumination direction, especially as the respective directions are “substantially perpendicular” (see line 7 of claim 1), the requisite degree of “substantial” is not recited either so that as long as the gimbal moves the device substantially toward a direction that is substantially perpendicular to a first direction, the currently recited claim appears to be met. 
Further, applicant has apparently reworded claim 14, but the claims are still essentially identical, barring grammatical differences except in the cited reference, there is more detail with regards to the beams, scanning, direction, etc. so the reference claim 19 still completely encompasses the teaching in claim 14 of the instant application.
Applicant may more specifically claim the requisite degree of first/second direction being “substantially perpendicular” and the specific mechanics of how the gimbal aims the device in said second direction and the requisite degree to which the gimbal actually aims the device in that direction. As explained above, the gimbal aiming the device in a second direction doesn’t actually suggest the rf device is moved so that a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Bo Fan/
Examiner, Art Unit 3646